DECISION
On January 14, 2016, the Defendant’s suspended sentence was revoked for violation of conditions and he was sentenced to the Montana State Prison for a term of two (2) years, for the offense of Count I: Deceptive Practices, a Felony. This sentence was ordered to run consecutive to the sentence imposed in DC-11-438. The Court recommended the Treasure State Boot Camp. The terms and conditions of the suspended portion of this Judgment were the same as those contained in the Judgment filed with the Court on May 5, 2009. The Defendant received credit for time served in the amount of 84 days.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Crossroads Correctional Center and was represented by Peter Ohman of the Office of the *44State Public Defender. The State was not represented. Judge John Larson appeared and testified.
Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.